Citation Nr: 0800539	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs benefits to the veteran's children.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

Veteran represented by:      Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1979.  The appellant is the mother of the veteran's 
children, G. C. and S. C., and she filed an application on 
the children's behalf for apportionment for the veteran's VA 
benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision by the VA Regional Office 
(RO) in Waco, Texas.  In that decision, the RO denied an 
apportionment of the veteran's VA benefits to the veteran's 
children.


FINDINGS OF FACT

1.  The veteran has not been reasonably discharging his 
responsibility for support of his two children, with whom he 
does not reside, by making adequate payments for their 
support.

2.  The veteran's VA pension payments include an amount for 
the support of the two dependent children.

3.  The appellant does not have a financial hardship for the 
purpose of determination of a special apportionment.


CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
veteran's non-service-connected disability pension benefits 
to his two dependent children have been met.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. § 3.450 (2007).

2.  The requirements for a special apportioned share of the 
veteran's non-service-connected disability pension benefits 
to his two dependent children have not been met.  38 U.S.C.A. 
§ 5307; 38 C.F.R. § 3.451 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Apportionment

The RO awarded the veteran service connection for three 
disabilities, and disability compensation, effective in 
February 2001.  Later in 2001, the veteran sustained 
disabling injuries in a workplace accident.  In April 2003, 
the veteran submitted a claim for non-service-connected 
disability pension.  In a September 2003 decision, the RO 
awarded the veteran VA non-service-connected disability 
pension, effective in April 2003.  The veteran declared two 
dependents, his children G. C. and S. C., for purposes of 
calculating the amount of the pension.  In October 2003, the 
RO informed the veteran that the amount of his pension was 
based on himself and the two children.  In November 2004, the 
appellant, the mother of the two children, requested 
apportionment of the veteran's benefits for the two children.

VA law provides that if a veteran's children are not in the 
veteran's custody, all or any part of compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 5307.  A 
"general" apportionment may be paid if the veteran's 
children are not residing with the veteran, and the veteran 
is not reasonably discharging his responsibility for the 
children's support.  38 C.F.R. § 3.450.  The United States 
Court of Appeals for Veterans Claims (Court) has held that it 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 
38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

A "special" apportionment may be paid where hardship is 
shown to exist.  In such cases, pension may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and special needs of the veteran, 
his dependents, and the apportionment claimants.  38 C.F.R. § 
3.451.

In April 2003, the veteran completed an income statement in 
connection with his VA pension claim.  He reported that he 
paid $412 per month in child support, out of worker's 
compensation and VA compensation.  In a September 2003 VA 
pension income report, the veteran indicated that he had two 
children who were not in his custody, and that he had 
contributed $2400 to his children during the preceding twelve 
months.  VA awarded the veteran pension at a rate based on 
the veteran and two dependent children.  The initial annual 
rate was $14,345.  Monthly payments were reduced in parts of 
2003 and 2004 based on worker's compensation that the veteran 
received, then restored to a full monthly rate of $1195 after 
his worker's compensation ended.

In September 2004, the RO responded to an inquiry from the 
Child Support Unit of the Office of the Attorney General of 
the State of Texas regarding the procedures for seeking child 
support from the veteran's VA benefits.

In November 2004, the appellant wrote that she received 
minimal, sporadic child support from the veteran.  She stated 
that her income from employment as a receptionist was small, 
and that the insufficiency of child support from the veteran 
created hardship for the children.  She indicated that she 
did not qualify for low income programs to help with the 
children.  She reported a monthly net take home salary of 
$1,216.  She reported average monthly expenses of $860 for 
rent, food, utilities, and transportation, and indicated that 
she had additional variable expenses for clothing, school 
supplies, car maintenance, and medical co-payments.

In February 2005, the veteran reported that his only income 
was VA pension.  He listed monthly expenses of $1,111 for 
rent, utilities, food, transportation, and prescriptions.  He 
stated that his child was receiving Aid for Families with 
Dependent Children (AFDC) based on the veteran's Social 
Security number.  He indicated that he was not able to 
provide other support for his children.  In May 2005, the RO 
indicated that the veteran's monthly pension payment was 
$1,253.  In October 2005, the appellant wrote that she did 
not receive any aid from the state.

The evidence, including the appellant's and veteran's 
statements and the correspondence with the state, indicates 
that the veteran has not made regular, reasonable payments on 
behalf of his children.  The VA pension that the veteran 
receives is awarded at a higher rate based on the children 
being his dependents.  The children have not lived with the 
veteran, and there is no indication that the veteran has 
forwarded, to support the children, the portion of the 
pension provided based on their status as his dependents.  
The veteran has stated that one or both of the children 
receive government welfare benefits based on his status; but 
the appellant reports that the children do not receive such 
benefits.

The veteran's financial report indicates that his VA pension 
meets, but barely exceeds, his monthly expenses.  However, as 
previously indicated, if a claim is being decided under the 
general apportionment provisions of 38 C.F.R. § 3.450, it is 
not incumbent upon the appellant to establish financial need.  
Moreover, if a claim is not being decided under the special 
provisions of 38 C.F.R. § 3.451, a weighing of hardship is 
not required.  Hall, 5 Vet. App. at 295.  A reasonable 
apportionment of the veteran's pension to the veteran's 
children need not impose such level of deprivation on the 
veteran.

The Board concludes that the veteran has not been reasonably 
discharging his responsibility for the support of his 
children.  Therefore, entitlement under 38 C.F.R. § 3.450 to 
a general apportionment of the veteran's VA pension on behalf 
of his children is warranted.

The Board finds, however, that the appellant is not entitled 
to a special apportionment under 38 C.F.R. § 3.451 on behalf 
of the veteran's children.  A special apportionment is meant 
to provide for an apportionment in situations in which the 
veteran is reasonably discharging his responsibility for 
support of his dependents, but special circumstances warrant 
giving the dependents additional support.  In this case, the 
appellant's reported monthly income and expenses do not 
indicate financial hardship, as defined by the inability to 
pay for the most basic needs.  The Board therefore finds that 
the appellant has not demonstrated a present financial 
hardship, and that a special apportionment is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant with notice through an August 
2005 statement of the case, issued subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the appellant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were followed in this case.  The 
RO provided both parties, the appellant and the veteran, with 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the parties to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the parties to provide evidence in their 
possession that pertains to the claim.  

VA has obtained financial information from both parties, and 
has afforded both parties the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the claims file; and neither party has contended otherwise.  
The Board therefore concludes that VA has substantially 
complied with the notice and assistance requirements, and 
that neither the appellant nor the veteran is prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a general apportionment of the veteran's VA 
pension benefits to the veteran's two dependent children is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


